Title: John Adams to Thomas Jefferson, 16 May 1786
From: Adams, John
To: Jefferson, Thomas


          
            
              My dear Friend
            
            

              Grosvenor Square

               May 16. 1786.
            
          

          Mr Smith, a Son of the Lady you Saw
            here, who is a Sister of our old Acquaintances the Rutledges, will deliver you this
            Letter. He goes to reside Sometime in France. Mr Jay, in a
            Letter of the 7. of April, writes me “We are well, ’tho not officially informed, that
            all the States have granted the Impost to Congress, except New York, in whose
            Legislature there is a Strong Party, against it.” and this is all his Letter
            contains.
          New York, I think must Soon come in, if not, all the Blame of
            Consequences must rest upon her, and She will find the Burthen of it, heavier than the
            Impost.
          I need not ask your Civilities to our young Countryman, who takes
            this from / my dear sir your Friend & sert.
          
            
              John Adams.
            
          
        